Citation Nr: 0900798	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  07-33 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1970 to January 
1972.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, that denied service connection for 
PTSD.

In his October 2007 substantive appeal, the veteran requested 
a hearing before a member or members of the Board.  In 
November 2008, the veteran submitted a form withdrawing his 
hearing request.


FINDING OF FACT

The veteran's alleged in-service stressor has not been 
verified.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  Id.; see also 38 
C.F.R. § 4.125(a) (2008).

Extensive private medical records from Dr. "C" are included 
in the claims file.  In a letter from Dr. C from November 
2004, which is associated with the medical records, Dr. C 
indicated that the veteran had the following medical 
problems: PTSD, Diabetes mellitus, type II, chronic 
bronchitis, and colitis.  However, a diagnosis or treatment 
of PTSD is not included in the numerous reports submitted by 
the veteran from Dr. C.  Indeed, it is unclear whether Dr. 
C's assertion that the veteran has a PTSD "medical problem" 
is in compliance with the DSM-IV.  

Assuming, arguendo, that the veteran does have a current 
diagnosis of PTSD, he does not meet the remaining criteria 
for service connection for PTSD.

This case turns on the second required element listed above, 
the occurrence of an in-service stressor.  The evidence 
required to establish the occurrence of an in-service 
stressor depends upon whether the veteran was engaged in 
combat with the enemy.  38 C.F.R. § 3.304(f)(1) states:

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the 
veteran's service, the veteran's lay 
testimony alone may establish the 
occurrence of the claimed in-service 
stressor.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere 
service in a combat zone does not establish that a veteran 
engaged in combat with the enemy.  Id.  Whether the veteran 
engaged in combat with the enemy is determined through the 
receipt of certain recognized military citations or other 
supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Here, the veteran does not allege that his PTSD resulted from 
combat with the enemy.  His statement of encountering 
numerous bodies on the side of the road may indicate service 
in a war zone but is not an assertion that he engaged in 
"combat" with the enemy in a war.  Nor do his service 
personnel records contain any indication that the veteran 
received any of the awards or citations presumptively 
indicative of engaging in combat with the enemy.  Therefore, 
his lay testimony cannot, by itself, establish the occurrence 
of the alleged stressor.  See Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  Instead, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

The veteran has identified one in-service stressor - 
encountering numerous bodies on the side of the road while 
delivering supplies outside the Cam Rahn Bay area in Vietnam.  
He provides no dates or an exact location of where he 
observed the bodies.  There are no statements of record from 
individuals who served with the veteran who could corroborate 
this event.  In a statement from May 2008, the veteran stated 
"[a] lot of things I don't remember...but I think now things 
are coming back to me."  The veteran also mentioned dreaming 
of his weapon hanging upside down with bullets dropping out 
of the barrel.  Also, he dreamt of being castrated by two old 
men and being cut by knives.  There is no indication that 
these are alleged in-service stressors and not merely dreams.

Given the lack of any identifying information, with the 
exception of the general area of the encounter, and the 
obvious lack of any report of the alleged encounter, this is 
not a stressor subject to verification by a search of 
official records.  The veteran has offered no other 
verification of this alleged incident.  Indeed, the veteran 
admits difficulty in remembering the events surrounding his 
service in Vietnam.  In addition, in the PTSD questionnaire 
submitted by the veteran in February 2006, the veteran stated 
that he has tried to block out events and tried not to 
remember what happened.  Thus, the occurrence of the 
veteran's alleged stressor cannot be verified by VA.

Because the occurrence of the event asserted by the veteran 
as a stressor has not been verified, and, given the paucity 
of information provided, which is not verifiable through 
assistance by VA, his claim for service connection for PTSD 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the VCAA duty to notify was satisfied prior to the 
initial RO adjudication.  This was accomplished by way of 
letters sent to the veteran in May 2005 and March 2006.  The 
May 2005 letter fully addressed all three notice elements and 
informed the veteran of what evidence was required to 
substantiate the claim and of the veteran's and VA's 
respective duties for obtaining evidence.  The March 2006 
letter informed the veteran as to how VA assigns disability 
ratings and effective dates.  Both letters were sent prior to 
the initial RO decision regarding the veteran's claim for 
entitlement to service connection for PTSD.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, due to the veteran's statements, the Board notes that 
the RO undertook a very limited efforts to verify the 
veteran's claimed in-service stressors, with the exception of 
a request in May 2005 for personnel records, including unit 
of assignment, dates of assignment, participation in combat 
operations, wounds in action, awards and decorations, and 
official travel outside the U.S.  In a memorandum to the 
file, dated June 2008, the RO issued a formal finding on the 
lack of information required to verify stressors in 
connection to the veteran's claim for service connection for 
PTSD.  The RO determined that the information required to 
verify the stressful events described by the veteran was 
insufficient to send to the Joint Services Records Research 
Center (JSRRC) and insufficient to research the case for an 
Army record.  In addition, a VA examination for PTSD was not 
provided.

The Board agrees and finds that the stressor information 
provided by the veteran is not sufficiently verifiable to 
require additional development.  Indeed, given the lack of 
specificity as to dates, locations, and names of individuals 
involved in or witness to such stressor, it appears further 
development, including the provision of an examination, would 
serve no useful purpose and would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Simply stated, the veteran has given the VA nothing it could 
confirm.  Moreover, without a verified stressor or 
demonstration of combat status, a VA examination could not 
itself serve as a basis for a grant of service connection 
here.

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has received service treatment 
records and private treatment records from Dr. "C."

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


